Citation Nr: 1741439	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2005 and had additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding was not produced due to audio malfunctions during the hearing.  In May 2014, the Board sent the Veteran a letter advising him of this fact and offered him the option of requesting a new hearing, as per 38 C.F.R. § 20.717 (2016), or having the Board decide his case on the evidence of record.  As the Veteran did not respond to the letter within 30 days, the Board has assumed the Veteran did not desire another hearing and will proceed to address the Veteran's claims on the evidence of record.

The case was previously before the Board in March 2017, and the issue of entitlement to a higher initial evaluation for PTSD was remanded for additional development.  The requested development on remand having been accomplished, this issue is again before the Board.  

In addition, in June 2014, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent disabling for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation (claimed as heart condition), entitlement to an initial evaluation in excess of 10 percent disabling for allergic conjunctivitis (claimed as eye injury), entitlement to a compensable initial evaluation for eczema (now evaluated as 10 percent disabling, effective July 12, 2006, pursuant to an August 2016 RO rating decision), and entitlement to a compensable initial evaluation for residual scarring for the Veteran to be provided a Statement of the Case (SOC) and the opportunity to perfect an appeal to the Board.  In September 2014 the Veteran was issued a SOC and, thereafter, on a VA Form 9 dated in October 2014, the Veteran perfected his appeal of these issues.  The Veteran requested a hearing regarding these issues before a Veterans Law Judge of the Board at his local VA office (a Travel Board hearing).  These issues have been certified to the Board; however, a hearing has not yet been scheduled.  The Board would remind the involved VA entities that action has not yet been taken on this hearing request, from nearly three years ago, and must be taken prior to a Board adjudication.

Lastly, the Board notes that, in a statement submitted during the pendency of the appeal, the Veteran specifically requested a 50 percent rating for his service-connected PTSD, and no higher.  See March 2014 Veteran's Statement in Support of Claim.  Although a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Accordingly, given the Veteran's statement, the Board finds that the issue on appeal is limited to entitlement to a 50 percent rating for PTSD.


FINDING OF FACT

For the period on appeal, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as frequent nightmares and intrusive thoughts, flashbacks, a depressed mood, and hypervigilance.






CONCLUSION OF LAW

For the period on appeal, the criteria for a 50 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis
 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated for PTSD, which is evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating - the level specifically requested by the Veteran - are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the period on appeal, the Veteran has demonstrated anxiety, suspiciousness, panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  See e.g., May 2009, May 2013, and February 2016 VA Examinations.  Notably, the Veteran feels hypervigilant at work, booby-trapping doors with a wrench so he can be alerted when someone enters.  See February 2016 VA Examination.  He also reports several instances at the gym and work in which things escalated with another person, but did not become physical.  See January 2017 Social Work Note.  In addition, the Veteran suffers from nightmares, persistent irritability, an exaggerated startle response, and hypervigilance.  See e.g., May 2009, May 2013, and February 2016 VA Examinations.

For the foregoing reasons, the Board finds that a 50 percent rating for PTSD is warranted.  Because the Veteran limited his appeal to the issue of entitlement to a 50 percent disability rating, and not more, the Board's decision represents a full grant of what the Veteran has requested.


ORDER

From the period on appeal, entitlement to a disability rating of 50 percent, and no higher, for service-connected PTSD is granted, subject to the controlling regulations governing monetary awards.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


